979-864-1316
 111 E. Locust, Suite. 500                                                       979-388-1316
   Angleton, TX 77515                                                            281-756-1316


www.brazoria-county.com

                                                                               FILED IN
                                        RHONDA BARCHAK                  14th COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                           DISTRICT CLERK
                                             BRAZORIA COUNTY            11/25/2015 4:21:46 PM
                                                                        CHRISTOPHER A. PRINE
                                                                                 Clerk


                                      NOTICE OF ASSIGNMENT ON APPEAL

     11/25/2015

     TO:     FOURTEENTH COURT OF APPEALS

     RE:     Cause No. 48170, in the 300th District Court

             Style; IN THE MATTER OF THE MARRIAGE OF DAVID REYNOLDS AND WILMA REYNOLDS

                               **************************************

     CASE INFORMATION:

     DATE OF APPEALABLE ORDER/JUDGMENT:        11/12/15
     NOTICE OF APPEAL:            11/13/15
     MOTION FOR NEW TRIAL:        NO
     ORDER OVERRULING MOT N/T     N/A
     REQUEST FOR FINDING OF FACTS AND CONCLUSIONS OF LAW FILED: NO
     REQUEST FOR CLERK’S RECORD: NO
     REQUEST FOR REPORTERS RECORD FILED: NO
     METHOD OF DELIVERY:          TAMES PORTAL
     JUDGE PRESIDING:             C.G. "TREY" DIBRELL
     COURT REPORTER:              KAREN BERNHARDT

                              ***************************************

     APPELLANT:                     WILMA REYNOLDS

     ATTORNEY(S) FOR APPELLANT: CARL W. GORDON
     TEL.:  713-597-5500
     FAX:   713-636-2565
     EMAIL ADDRESS: cgordon@gordonlawyers.com
     TEXAS BAR NO.:    24047659
                                                                                   Fied for Record
                                                                                   11113/20151:28:42 PM
                                                                                   Rhonda Barchak, District Cler1<
                                                                                   Brazoria County. Texas
                                                                                   48170
                                                                                   Jennifer Torres, Deputy

                                              NO. 48170

 WILMA REYNOLDS                                   §    IN THE DISTRICT COURT
                                                  §
 AND                                              §    300th JUDICIAL DISTRICT
                                                  §
                                                  §
 DAVID REYNOLDS                                   §    BRAZORIA COUNTY, TEXAS

                                NOTICE OF APPEAL
                        POST-DIVORCE DIVISION OF PROPERTY

         This Notice of Appeal is filed by Wilma Reynolds, Petitioner, a party to this proceeding

who seeks to alter the trial court's Post-Divorce Division of Property judgment or other

appealable order.   See Exhibit A attached.

         1.     The trial court, cause number, and style of this case are shown in the caption

above.

         2.     The final    summary judgment order was            signed on     Nov.      12, 2015.

Wilma Reynolds desires to appeal from all portions of this fmaljudgment.

         3.     The discovery order appealed          from was     signed on Nov.          12, 2015.

Wilma Reynolds desires to appeal from all portions of this discovery order.

         4.     The protection order appealed         from was     signed on Nov.          12, 2015.

Wilma Reynolds desires to appeal from all potions of this protection order.

         5.     This appeal is being taken to the Fourteenth Court of Appeals.

                                               Respectfully submitted,

                                               By: Is/Carl W. Gordon
                                                       Carl W. Gordon, Esq.
                                                       Texas Bar No. 24047659
                                                      THE GORDON LAW FIRM
                                                      5177 Richmond Avenue, Suite 740
                                                      Houston, Texas 77056
                                                      Tel. (713) 597-5500
                                                      Fax. (713) 636-2565
                                                      Attorney for Wilma Reynolds
                             CERTIFICATE OF SERVICE

      I certify that on November 13, 2015 a true and correct copy of the foregoing instrument

was served in accordance with TRCP on opposing counsel.



                                          /sf Carl W. Gordon
                                          Carl W. Gordon, Esq.
                                          Attorney for Wilma Reynolds




                                                                                           2
                                             No. 48170

WILMA REYNOLDS                                      §        IN THE DISTRICT COURT OF

v.                                                  §        BRAZORIA COUNTY, TEXAS

DAVID REYNOLDS                                      §        300TH JUDICIAL DISTRICT

     ORDER ON MOTION FOR SUMMARY JUDGMENT (POST-DIVORCE)

        On November 12, 2015, the Court considered Respondent's Motion for Summary
Judgment and Request for Sanctions.
       After considering the pleadings, the summary judgment evidence and argument of
counsel, the Court ru9n Respondent's Motion for Summary Judgment as follows:
        ___v___ Granted
                r                                                                      Denied
       The Court orders counsel for Petitioner, Carl Gordon, to refrain from filing any
frivolous and/or grmmdless pleadings in any forum in connection with this cause number.
       The Court further ORDERS attorney's fees in the amount of$8,050.31 to be paid
by cash, check or money order to the counsel for Respondent, Lenettc Terry, at 203 E.
Cedar St., Angleton, Texas 77515 by        o-:'·a:>     f!._.m. on   t:kc.. /~              ,2015.
       In the event an appeal is filed in this matter, the Court ORDERS Carl Gordon to
post a bond in the amount of$15,000.00 as security for attorney' s fees. The bond shall be
placed with the registry of the Court within 24 hours of the filing of any appea l.
       IT IS FURTHER ORDERED that Respondent is entitled to enforce this judgment,
through abstract, execution, and any other process. IT IS FURTHER ORDERED that this
shall serve as a final judgment as to all claims and all parties.
       All relief not expressly granted herein is DENIED.




                    Reynolds- Order Qn lvfotion for Summary Judgment (Pos t-Divorce)
                                               No. 48170
                                              Page I of I
                                                No. 48170

WILMA REYNOLDS                                      §   IN THE DISTRICT COURT OF

v.                                                  §   BRAZORIA COUNTY, TEXAS

DAVID REYNOLDS                                      §   300m JUDICIAL DISTRICT

                     ORDER ON P ETITIONER'S MOTION TO COMPEL

        On November 12, 2015 the Court considered Petitioner' s Motion to Compel filed by

Wilma Reynolds, Petitioner.         After consideration of the pleadings, the evidence, and the

argument of counsel, the Court DENIES Petitioner's Motion to Compel.


SIGNED AND ENTERED on
                                    •
                                     ~er11 J!o/:            /,2_      2015 .




                                                                                      ..
Reynolds - Order on Petitioner's Motion to Compel                                      I IP a   se
                                          NO. 48 170


WILMA REYNOLDS                              §       IN THE DISTRJCT COURT OF

v.                                          §       BRAZORIA COUNTY, TEXAS

DAVID REYNOLDS                              §       300TH JUDICIAL DJSTRlCT

                  ORDER ON RESPONDENT'S MOTION FOR PROTECTION

       On November 12, 20 15, the Court considered, Respondent David Reynolds' Motion for

Protection. After considering the motion, arguments of counsel, and having taken judicial notice

of the prior rulings and orders in the Court's file, the Court GRANTS David Reynolds' Motion

for Protection.



       SIGNEDthis~yof ,~/e&~~2015.




                                                l